Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Joshua J. Crabtree, M.D.,
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-12-147
Decision No. CR2538
Date: May 4, 2012
DECISION

Dr. Joshua J. Crabtree (Petitioner) appeals the determination of Wisconsin Physicians
Service Insurance Corporation (WPS), a Medicare contractor, that he was not eligible
to reassign his billing privileges as a supplier’ to Sanford Health Network (Sanford),
earlier than May 2, 2011 and could not submit claims for payment to Sanford earlier than
April 2, 2011. I grant the Centers for Medicare and Medicaid Services’ (CMS’s) motion
for summary judgment finding that CMS could not approve Petitioner’s request for
reassignment of billing privileges until it received the appropriate completed application
with Petitioner’s signature.
I. Background
On December 22, 2010, Sanford submitted a CMS 855B application to WPS indicating
that it was adding two practice locations at Luverne and Worthington, Minnesota, to the

Sanford Health Network. Sanford also requested that WPS reassign Petitioner’s billing
privileges from Sanford Clinic, an affiliate, to Sanford effective December 1, 2010.

' A physician is a Medicare “supplier,” which is defined in the Medicare statute to mean
“a physician or other practitioner, a facility, or other entity (other than a provider of
services) that furnishes items or services” under the Medicare statute. Act § 1861(d), 42
U.S.C. § 1395x(d).
Sanford submitted the names of the suppliers whose billings it wanted reassigned in the
form of a list attached to the CMS 855B application. CMS Exhibit (CMS Ex.) 1, at 19.
The list attached to the CMS 855B included Petitioner’s name. However, Petitioner’s
Medicare enrollment had been deactivated, effective May 17, 2008 for inactivity. CMS
Ex. 10; Petitioner Exhibit (P. Ex.) 9. Petitioner had neither reactivated his Medicare
enrollment by submitting a CMS 8551 application nor reassigned his billing privileges by
completing a signed CMS 855R application for the new business entity.

On April 19, 2011, WPS advised Sanford that its CMS 855B application adding the two
practice locations had been approved. CMS Ex. 9. Also on April 19, 2011, WPS
informed Sanford, acting on Petitioner’s behalf, that it could not issue a new Provider
Transaction Access Number (PTAN) for Petitioner without receiving a CMS 855] to
reactivate his enrollment and a CMS 855R to reassign his billing privileges. CMS Ex. 4;
P. Ex. 1. On May 2, 2011, WPS received a completed CMS 8551 and CMS 855R from
Petitioner. CMS Exs. 5, 6. Petitioner’s CMS 8551 indicated that he was reactivating his
Medicare enrollment. CMS Ex. 5, at 2. Petitioner’s CMS 855R application indicated
that Petitioner was reassigning his billing privileges to Sanford for the first time. CMS
Ex. 6, at 2. On May 16, 2011, WPS informed Petitioner that it was granting Petitioner
Medicare billing privileges starting April 2, 2011, thirty days before May 2, 2011, the
date of receipt of Petitioner’s CMS 855I and CMS 855R applications that were processed
to approval. CMS Ex. 7.

Sanford, on behalf of Petitioner, requested reconsideration of WPS’s determination on
July 12, 2011. CMS Ex. 12. An unfavorable reconsideration decision was issued on
September 30, 2011. CMS Ex. 11. Petitioner filed a timely hearing request on
November 9, 2011. On November 29, 2011, this case was assigned to me for hearing and
decision.

CMS filed a prehearing brief and Motion for Summary Judgment (CMS Br.)
accompanied by CMS Exs. 1-13. Petitioner filed a prehearing brief and opposition to
CMS’s Motion for Summary Judgment (P. Br.). Petitioner attached two items to its brief,
emails to and from WPS, which it labeled P. Ex. 9 and which I have relabeled as P. Ex. 1;
and an unlabeled affidavit which I now label as P. Ex. 2. Subsequently, CMS filed a
reply brief. Neither party objected to any exhibit, and I admit all proffered exhibits into
evidence.

II. Issue

The issue in this case is whether CMS had a legitimate basis for determining May 2, 2011
as the effective date of reassignment for Petitioner’s Medicare billing privileges.”

> Petitioner’s hearing request concerns his ability to get reimbursed from Medicare under
a third-party reassignment. This decision does not consider Petitioner’s eligibility for any
Ill. Analysis

My findings of fact and conclusions of law are set forth in italics and bold in the
discussion captions of this decision.

a. This case is appropriate for summary judgment.

CMS seeks summary judgment. The Departmental Appeals Board (Board) stated the
standard for summary judgment as follows:

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law.... The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of law. . .
. To defeat an adequately supported summary judgment motion, the non-
moving party may not rely on the denials in its pleadings or briefs, but must
furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law .... In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The role of an Administrative Law Judge (ALJ) in deciding a summary judgment motion
differs from the ALJ’s role in resolving a case after a hearing. The ALJ should not assess
credibility or evaluate the weight of conflicting evidence. Holy Cross Village at Notre
Dame, DAB No. 2291, at 4-5 (2009).

It is undisputed that Sanford’s December 22, 2010 CMS 855B application had a list
attached to it that stated, “[p]lease issue the following providers new PTAN numbers
under group PTAN number C03080 effective 12/1/2010.” Under this statement was a list
of ten individuals, including Petitioner, with their social security and National Provider
Identifier (NPI) numbers. The vice president of Sanford signed his name below this list.
CMS Ex. 1, at 19. Petitioner’s signature does not appear on the December 22, 2010
application or the attached list. /d. It is undisputed that although Petitioner had been
deactivated in 2008, he did not reactivate his enrollment by completing a signed
enrollment application, CMS 8551, prior to May 2, 2011. CMS Ex. 5. Further, it is

individual direct-billing option that may have applied. I also do not have authority to
consider here whether Petitioner was properly deactivated. See 42 C.F.R. § 424.545(a) &

(b).
undisputed that Petitioner had not previously completed a reassignment application, CMS
855R, for Sanford’s Luverne and Worthington locations prior to May 2, 2011, under
Sanford’s tax identification number. CMS Ex. 12. As the parties do not dispute any of
these material facts, summary judgment is appropriate.

b. WPS properly required a completed and signed CMS 855R application
before beginning the reassignment process.

Petitioner argues that Sanford’s December 22, 2010 CMS 855B application should have
been broadly construed and treated as Petitioner’s CMS 855] and CMS 855R
applications. Petitioner states that Sanford received inaccurate information from WPS
staff when Sanford inquired how to go about reassigning Petitioner’s billing privileges
and was told to attach Petitioner’s name with identifying information on a list, along with
other individuals whose billing privileges it wanted reassigned to Sanford’s new business
entity. November 9, 2011 Hearing Request; P. Ex. 2. The CMS 855B form is the
Medicare enrollment application for supplier group practices and supplier organizations
and “is not used to enroll individuals.” Medicare Program Integrity Manual (MPIM), ch.
15, §§ 15.1.2, 15.3. The CMS 855R form is the Medicare enrollment application to
reassign a physician’s Medicare billing privileges. Providers and suppliers must submit
enrollment information on the applicable enrollment application. 42 C.F.R. § 424.510.
These forms serve different functions and require different information. One essential
feature of each of these forms is that each form requires the signature of the applicant. A
contractor must receive a signed CMS 855R form before it can approve a reassignment of
Medicare billing privileges. The CMS 855B form may not substitute for the proper
enrollment form. See Crawford M. Barnett, M.D., DAB CR2233, at 9 (2010).

42 C.F.R. § 424.510(d)(3) requires a signature on enrollment applications and states that
the “signature attests that the information submitted is accurate and that the provider or
supplier is aware of, and abides by, all applicable statutes, regulations, and program
instructions.” The signature certification serves an important legal function to bind the
supplier, both legally and financially, and is not a mere formality. See Jennifer Tarr,
DAB CR2299, at 5 (2010).

The requirement of a signature is also set forth plainly on the reassignment form, CMS
855R:

Title XVIII of the Social Security Act prohibits payment for services provided by
an individual practitioner to be paid to another individual or supplier unless the
individual practitioner who provides the services specifically authorizes another
individual or supplier (employer, facility, or health care delivery system) to
receive said payments in accordance with 42 C.F.R. 424.73 and 42 C.F.R. 424.80.
By signing this Reassignment of Benefits Statement, you are authorizing the
supplier identified in Section 2 to receive Medicare payments on your behalf... .
All individual practitioners who allow another supplier (employer, facility, or
health care delivery system) to receive payment for their services must sign the
Reassignment of Benefits Statement. The signatures below acknowledge that you
will abide by all the laws and regulations pertaining to the reassignment of
benefits.

CMS Ex. 6, at 4 (emphasis added). The form states that the provider or supplier will be
certifying, among other things, that the contents of the application are “true, accurate and
complete.” Jd. Also, the application has the applicant certify that, “I understand that any
misrepresentation or concealment of any information requested in this application may
subject me to liability under civil and criminal laws.” Jd.

The CMS 855B form that was submitted on December 22, 2010, containing different
information than the 855R form, merely included Petitioner’s name on an attached list
without Petitioner’s signature. Until WPS received a signed CMS 855R form from
Petitioner, there was no way that WPS could know that Petitioner was authorizing
Sanford to receive Petitioner’s Medicare payments. On May 2, 2011, WPS received both
the CMS 8551 and 855R forms completed and signed by Petitioner. CMS Exs. 5, 6.
WPS properly began processing the enrollment and reassignment request as of May 2,
2011 and notified Petitioner of the approval of his application reactivating his enrollment
and the reassignment of his billing privileges by letter dated May 16, 2011. CMS Ex. 7.

c. WPS’s receipt of Petitioner’s signed applications necessarily
determines his effective date and retrospective billing privileges.

The determination of the effective date of Medicare billing privileges is governed by 42
C.F.R. §§ 424.520 and 424.521. Section 424.520(d) provides that the effective date for
billing privileges for physicians, among others, is “the /ater of the date of filing of a
Medicare enrollment application that was subsequently approved by a Medicare
contractor or the date an enrolled physician . . . first began furnishing services at a new
practice location.” (Emphasis added). The “date of filing” is the date that the Medicare
contractor “receives” a signed provider enrollment application that the Medicare
contractor is able to process to approval. 73 Fed. Reg. 69,725, 69,769 (Nov. 19, 2008).

In this case, the effective date of Medicare billing privileges depends on the date the
contractor first receives an approvable application. This is consistent with the preamble
to the final rule and the plain language of the regulation. 73 Fed. Reg. 69,769; 42 C.F.R.
§ 424.520(d). Therefore Petitioner’s applications reactivating his enrollment and
assigning his billing privileges to Sanford were not approvable until WPS received the
completed and signed applications. I find that it is undisputed that WPS did not receive
signed, complete, and approvable applications reactivating Petitioner’s enrollment and
assigning his billing privileges to Sanford before May 2, 2011.
Although WPS erroneously referred to April 2, 2011 as Petitioner’s “effective date”
(CMS Ex. 7), regulations actually require the contractor to assign the date of receipt of
the application as the effective date of Petitioner’s enrollment while permitting the
contractor to grant retrospective billing privileges for 30 days prior to the effective date.
42 C.F.R. § 424.521(a)(1). Thus, I am treating WPS’s action as if it intended to set April
2, 2011 as the earliest date for which Petitioner may submit claims reassigned to Sanford
based on an actual effective date of May 2, 2011.

Sanford argues that it relied on inaccurate information from the contractor’s staff and that
it should not be penalized for that reliance. However, even assuming for purposes of
summary judgment that Sanford did receive incorrect information from WPS, Petitioner
does not allege any affirmative misconduct. Petitioner’s arguments amount to claims of
equitable estoppel, and I am unable to grant the relief that Petitioner requests. It is well-
established by federal case law, and in Board precedent, that: (1) estoppel cannot be the
basis to require payment of funds from the federal fisc; (2) estoppel cannot lie against the
government, if at all, absent a showing of affirmative misconduct, such as fraud; and (3) I
am not authorized to order payment contrary to law based on equitable grounds. It is
well-settled that those who deal with the government are expected to know the law and
may not rely on the conduct of government agents contrary to law. See, e.g., Office of
Personnel Mgmt. v. Richmond, 496 U.S. 414 (1990); Heckler v. Cmty. Health Servs. of
Crawford County, Inc., 467 U.S. 51 (1984); Oklahoma Heart Hosp., DAB No. 2183, at
16 (2008); Wade Pediatrics, DAB No. 2153, at 22 n.9 (2008), aff'd, 567 F.3d 1202 (10th
Cir. 2009); U.S. Ultrasound, DAB No. 2303, at 8 (2010).

Petitioner also asserts that WPS did not perform a pre-screening of Sanford’s December
22, 2010 CMS 855B application within the 20-day time limit specified in the MPIM.
Petitioner argues that WPS should be held to the MPIM deadline. However, the pre-
screening process is designed to identify missing information from a particular type of
application. Sanford submitted the CMS 855B form to add two practice locations to the
Sanford Health Network, and the pre-screening was presumably performed with that
purpose in mind. Petitioner claims that too much time elapsed between the receipt of the
December 22, 2010 CMS 855B and the contractor notice in April 2011 informing him
that he needed to file signed enrollment and reassignment applications. This lapse in
time does not allow me to disturb the contractor’s determination. The MPIM is CMS’s
guidance for its affiliated contractors and does not have the force and effect of law, and
therefore is not binding on me. I am bound by the applicable regulations, and the
effective date provision of 42 C F.R. § 424.520(d) is controlling. I have no authority to
grant Petitioner’s request for an earlier effective date than allowed by regulations.

IV. Conclusion

Based on the undisputed fact that it was not until May 2, 2011 when the Medicare
contractor received a complete and signed reassignment application that it could
successfully process, I conclude that Petitioner’s effective date of reassignment of billing
privileges was May 2, 2011, with a retrospective billing period starting April 2, 2011.
Therefore I grant CMS’s motion for summary judgment.

/s/
Joseph Grow
Administrative Law Judge

